DETAILED ACTION
	
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3 February 2022 has been entered.

Allowable Subject Matter
Claims 2 – 13 are allowed over the prior art.
The following is an examiner’s statement of reasons for allowance:
Regarding Claim 2, the prior art fails to anticipate or render obvious a condition monitoring system of a rolling element bearing wherein the signal processing unit determines or calculates a vibration level and a base vibration level the electromagnetic transducer is and has been subjected to by means of the electrical voltage from the electromagnetic transducer, in combination with the recited claim limitations. These features are critical to the applicant’s invention as they allow for determination of damage to the bearing as discussed in [0009] of the published application.
Regarding Claim 6, the prior art fails to anticipate or render obvious a condition monitoring system of a rolling element bearing wherein the signal processing unit or the energy harvester determines or calculates a power level of the electromagnetic 
Regarding Claim 10, the prior art fails to anticipate or render obvious a condition monitoring system of a rolling element bearing wherein the electromagnetic transducer acts as a velocity sensor thereby enabling the signal processing unit to integrate the electrical voltage of the electromagnetic transducer to get a change in displacement enabling the signal processing unit to determine a size of a damage by determining when a damage starts and when a damage ends, in combination with the recited claim limitations. These features are critical to the applicant’s invention as they allow for determination of size of the damage as discussed in [0017] of the published application.
Regarding Claim 11, the prior art fails to anticipate or render obvious a condition monitoring system of a rolling element bearing wherein the system further comprises a GPS to attain speed and location and the signal processing unit determined a base vibration level also in dependence of speed and location, in combination with the recited claim limitations. These features are critical to the applicant’s invention as they allow for differentiation between damage of the track, bearing, and wheel as discussed in [0009] of the published application.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER MERCADO whose telephone number is (571)270-7094. The examiner can normally be reached Monday - Thursday 9am - 4pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Macchiarolo can be reached on (571) 272-2375. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 

ALEXANDER A. MERCADO
Primary Examiner
Art Unit 2856



/ALEXANDER A MERCADO/Primary Examiner, Art Unit 2856